 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 454McGraw-Hill Broadcasting Company, Inc., d/b/a KGTV and Nabet, The Broadcasting and Cable Television Workers Section of CWA, Local 54, AFLŒCIO, Petitioner.  Case 21ŒRCŒ19478 September 30, 1999 DECISION ON REVIEW AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND LIEBMAN On May 17, 1995, the Regional Director for Region 21 issued a Decision and Order in the above-entitled pro-ceeding, in which the Petitioner seeks to represent the Employer™s five producer/directors who are employed in the program operations department of its television sta-tion, KGTV, in San Diego, California.  The Employer contends that these producer/directors are supervisors within the meaning of Section 2(11) of the Act.  The Re-gional Director found that they are supervisors and dis-missed the instant petition. Thereafter, in accord with Section 102.67 of the Na-tional Labor Relations Board™s Rules and Regulations, the Petitioner filed a timely request for review of the Re-gional Director™s decision.  By Order dated July 25, 1995, the Board granted the Petitioner™s request for review. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the entire record in this case, including the Employer™s and the Petitioner™s briefs on review, and concludes, contrary to the Regional Director, that the Employer™s five producer/directors are not statu-tory supervisors.  I.  THE FACTS The Employer operates a television broadcasting facility in San Diego, California.  The Petitioner seeks a unit lim-ited to the five producer/directors who work in the Em-ployer™s program operations department (Deborah Renzell, Bill Piper, Donn Achen, Ernie Taix, and Amielle Moyer).  The department is headed by the director of pro-gramming, who oversees the executive producer, Hal Grant, who in turn is the immediate supervisor of the em-ployees the Petitioner seeks to represent.  Grant also acts as liaison between the news and production departments, is the executive producer for the station™s ﬁsignature se-riesﬂ (documentary-style specials), and coordinates the scheduling of technicians and facility usage with Mike Biltucci, the manager of broadcast operations.1 The five producer/directors have varying responsibili-ties, although Grant testified that all five are capable of directing a news broadcast show and/or producing and directing special projects.  Bill Piper directs the morning and midday news broadcasts and worked on one special project during the year prior to the hearing.  Donn Achen directs the 6:30 and 11 p.m. news broadcasts, and occa-sionally is assigned to produce and direct other special projects.  Ernie Taix spends approximately 30Œ40 percent of his time on special projects and directs the 5 p.m. weekday broadcasts.  Amielle Moyer directs weekend news broadcasts, works 3 days per week on special pro-jects, and covers for the others when anyone is out.  Deb-orah Renzell, who described her job as an ﬁin-house ad agencyﬂ for the Employer™s clients, testified that she basi-cally produces only commercials and infomercials and has not directed any news broadcasts.  Executive Producer Grant makes all assignments of the producer/directors, and he indicates on the assignment/schedule sheet whether the particular individual is to act as a director on a news broadcast or to work as a producer on a special project.  Work schedules for Piper and Achen are determined by the broadcasts they normally direct, while schedules for the other three vary depending on the work they are doing.                                                                                                                       1 Biltucci™s responsibilities include the supervision of the Em-ployer™s 33 technical operators, as well as the building and landscape maintenance employees. When acting as the director for news broadcasts, the producer/directors work in conjunction with the news show producers,2 the assistant news director, and the ex-ecutive producer in selecting the stories that are to be pre-sented in the broadcast.  All work collectively to compose the script.  The news show producer then reviews the show with the director.  According to Grant, the news show producer is responsible for the news content of the show, while the director is responsible for the visual con-text of the show.  Jeff KlotzmonŠmanager of the news departmentŠhas the ultimate responsibility for the pro-duction and direction of the news shows. In the pre-production period, the director works from the ﬁline-upﬂ to determine the order in which a story or segment will be presented, which cameras and camera angles are to be used, whether additional props and/or graphics will be required, and when to broadcast video-tapes or use the graphics.  The selection of appropriate graphics is made in collaboration with the news show producer, among others, while the actual creation of the graphics is done by the technicians.   During the live broadcast, the director is in the control room along with the news show producer and the techni-cal director.  Any alteration of the content of the broad-cast is a collaborative effort among them.  The director ﬁcallsﬂ the show, giving commands through headsets to the entire crew and dealing with each development as it occurs.  For example, the director decides when to open a microphone, switch camera angles, or go to a commercial break.  In addition, the director oversees the use of the TelePrompTer by the on-camera talent.  Although the newscasts are presented in a formatted structure the news director is required to handle the different situations that may arise during the live broadcast.  Postbroadcast meet- 2 The Petitioner does not seek to represent the news show producers, who are employed in the news departments. 329 NLRB No. 48  KGTV 455ings are held after each newscast, where all participants 
meet with News Department Manager Klotzmon to go 
over the show and to review any mishaps.  
All work on special projects is assigned by Executive 
Producer Grant, who then discusses the particular show™s 

ﬁangleﬂ and budget with the producer/director he has as-
signed to the show.  While Grant has overall responsibil-
ity for the Employer™s ﬁsignature seriesﬂ budget, the pro-
ducer/directors are given authority to expend funds on 
their assigned special projects within the parameters 

Grant sets.  According to Donn Achen, any money that 
the producer/director seeks to spend must be pre-
approved, and all expense vouchers are subject to review 
and approval by Grant.   
When acting as producer, 
the producer/director pre-
pares a script for the special project, decides who will be 
in the show, arranges for interviews, selects the loca-
tion(s) for the shoot, chooses any stock footage to be 
used, and orders all graphics, music, and/or props.  Dur-
ing the actual filming, the producer/director, now working 
as the ﬁdirector,ﬂ decides on the composition and angle of 
the shots and cuts, and determines what editing is to be 
performed by the technicians.  Although Grant provides 
his own views and expertise, the producer/director has 
total discretion in terms of determining the content, look, 
and feel of the show. 
In a similar manner, Renzell meets directly with the 
Employer™s clients to develop an idea or concept for a 

commercial and then works with
 the clients to create the 
commercial.  Next, she writes the script, draws story 
boards, and arranges for and schedules everyone neces-
sary for the actual shoot or videotaping (photographers, 
lighting assistants, actors and/or voiceover talentŠif the 
client does not provide it).  She also is responsible for 
directing the shoot, designing the graphics to be used, and 
generally overseeing all production aspects including the 
final editing.  Renzell testified that, in addition to client 
commercials, she has produced 
ﬁnon-airﬂ corporate and/or marketing tapes for clients and sales tapes for the Em-
ployer™s own use. 
II.  THE REGIONAL DIRECTOR
™S FINDINGS
 The Regional Director found that the producer/directors 
employed in the Employer™s
 program operations depart-
ment are statutory supervisors.  Although none of the five 
have the authority to hire, fire, evaluate, transfer, layoff, 
discipline, adjust grievances, reward employees, or effec-
tively recommend such action, the Regional Director con-
cluded that they exercise full discretion and authority in 
their work as producers of 
commercials and other special 
projects, and that ﬁeven in th
eir work in the direction of 
regular news broadcasts, they
 each exercise authority and 
discretion sufficient to meet the statutory definition of 
supervisor.ﬂ 
More specifically, the Regional Director found that 
Renzell is a supervisor becau
se she has ﬁvirtually com-
plete authorityﬂ over her projects to determine the con-
tent, write the script, select technical support employees, 
assign work to support employees, and authorize overtime 
if required.  She noted in pa
rticular Renzell™s artistic and 
technical control over the production, including the angle 
of the camera, the script for the actors, and even the color 
scheme for the lighting. The Regional Director found that 
Moyer and Achen are supervisors because, in directing 
special projects, they ﬁhold authority, discretion and con-
trolﬂ similar to that held by Renzell.  
WDTN-TV (Hearst 
Broadcasting Corp.)
, 267 NLRB 326 (1983).   
The Regional Director further found that Piper and 
Taix ﬁwill on occasionﬂ function with the same authority, 
independence, and discretion as Moyer, Renzell, and 
Achen exercise during those times that Piper and Taix are 
assigned special projects.  As
 to their primary duties as 
news directors, the Regional Director emphasized Piper™s 
and Taix™s responsibility for, inter alia, the selection of 

camera, deciding when to use videotapes and/or graphics, 
the actual scripting of the news to be broadcast, and ﬁcall-
ingﬂ the show. The Regional Director found that, in their 
special project assignments, 
they exercise full creative 
and technical control of the production and that they also 
responsibly direct other employees in their work as news 

directors.   
The Regional Director concluded that the Employer has 
met its burden of establishing that these pro-
ducer/directors have the ﬁresponsibility for the rundown 
for each broadcast and are not 
required to adhere rigidly to any format established by others.ﬂ  
WDTN-TV, supra.  
Accordingly, the Regional Director concluded that the 
five producer/directors are supervisors because they exer-
cise full discretion and authority in their work sufficient 

to meet the statutory definition of supervisor. 
III
.  DISCUSSION AND CONCLUSIONS
  Section 2(3) of the Act excludes ﬁany individual em-
ployed as a supervisor from the definition of ﬁemployee.ﬂ  
Section 2(11) of the Act defines ﬁsupervisorﬂ as: 
any individual having authority, in the interest of the 
employer, to hire, transfer, 
suspend, lay off, recall, 
promote, discharge, assign, reward, or discipline 
other employees, or responsibly to direct them, or to 
adjust their grievances, or
 effectively to recommend such action, if in connection with the foregoing the 
exercise of such authority is not of a merely routine 
or clerical nature, but requires the use of independent 
judgment. 
Section 2(11) is to be read in the disjunctive, and the 
ﬁpossession of any one of the authorities listed in [that 

section] places the employee i
nvested with this authority in the supervisory class.ﬂ  Ohio Power Co. v. NLRB
, 176 
F.2d 385, 387 (6th Cir. 1949), cert. denied 338 U.S. 899 
(1949).  However, the Board is cautious in finding super-
visory status because supervisors are excluded from the 
protections of Section 7 of the Act.  ﬁIn light of this, the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 456Board must guard against construing supervisory status 
too broadly to avoid unnecessarily stripping workers of 
their organizational rights.ﬂ  
East Village Nursing & Re-
habilitation
 Center v. NLRB
, 165 F.3d 960, 962 (D.C. Cir. 
1999)
.  See also
 Westinghouse Electric
 Corp
. v. NLRB, 424 F.2d 1151, 1158 (7th Cir. 1970), enfg. 171 NLRB 
1239 (1968), cert. denied 400 U.S. 831 (1970).  Further, 

the burden of proving supervisory status is on the party 
alleging that such status exists.  See, e.g.,
 Bennett Indus-
tries, 313 NLRB 1363 (1994).   
Contrary to the Regional Director, we find that the Em-
ployer has failed to meet its burden of establishing that its 
producer/directors are statutory supervisors.  As more 
fully set forth in today™s companion decision, 
KGW-TV, 329 NLRB No. 39 (1999), the Board has found that simi-
larly situated individuals in the broadcast industry were 
not Section 2(11) supervisors where they were part of an 
integrated production team in which their skills and re-
sponsibilities were joined in a 
collaborative effort with those of other news department employees in order to 

coordinate and develop a single product.  
Westinghouse 
Broadcasting Co. (WBZ-TV)
, 215 NLRB 123 (1974).
3  We find this precedent control
ling in the instant case.   The Regional Director found that the producer/directors 
are supervisors based on their assignment and direction of 
work.  In applying the indicia of assignment and respon-
sible direction, the Board must distinguish between the 
exercise of independent judgment and the giving of rou-
tine instructions, and between 
the appearance of supervi-
sion and supervision in fact.
4  As we discuss in 
KGW-TV, it is well established that having the mere authority to 

assign work does not establish statutory supervisory au-
thority,
5 and not every act of assignment constitutes statu-
tory supervisory authority.
6  As with every supervisory 
indicia, assignment must be done with independent judg-
ment before it is considered to be supervisory under Sec-
tion 2(11).  Here, as we discuss below, we find that the 
facts do not demonstrate that 
producer/directors exercise 
such independent judgment in assigning employees.   
Contrary to the Regional Director, we find that the pro-
ducers do not exercise supervisory independent authority 

in relation to the employees they work with on commer-
cials, tapes, or special projects.  Thus, designation of sup-
port staff, including inter alia, reporters, photographers, 
and editing technicians, is routine and based on availabil-
ity as shown on the monthly scheduling board prepared 
by higher management.  If it is necessary to seek employ-
                                                          
                                                           
3 See also Post-Newsweek Stations, 203 NLRB 522 (1973); 
Meredith Corp. v. NLRB, 679 F.2d 1332, 1342 (10th Cir. 1982), enfg. 243 NLRB 
323 (1979). 
4 Providence Hospital
, 320 NLRB 717, 725 (1996), enfd. sub nom. 
Providence Alaska Medical Center v. NLRB
, 121 F.3d 548 (9th Cir. 
1997); 
McCullough Environmental Services
, 306 NLRB 565 (1992), 
enf. denied 5 F.3d 923 (5th Cir. 1993). 
5 See, e.g., Mississippi Power & Light Co
., 328 NLRB No. 146 
(1999); 
Ten Broeck Commons
, 320 NLRB 806, 811 (1996). 
6 Providence Hospital, 320 NLRB at 727.  
ees to work outside of regular hours, the producers must 

consult with their supervisor before anyone is scheduled 
for such an assignment.  Thus, e.g
., Renzell checks the monthly scheduling board prepared by Grant and the 
manager of broadcast operations to see who will be avail-
able or checks with her superv
isor to see if anyone can 
work outside of regular hours.
  In these circumstances, we 
find that the producers do no
t exercise the independent 
judgment essential to a finding of supervisory status in 
assigning employees.
7   Further, although the Regional Director found that the 
producer/directors have authority and control over pro-
jects they undertake, we conclude that they do not func-
tion as supervisors within the meaning of Section 2(11) of 
the Act when performing this work.  Their responsibility 
is for the content and format
 of each production.  The latitude with which they exercise that responsibility does 

not constitute responsible direction requiring the use of 
supervisory judgment and, therefore, cannot be equated 
with Section 2(11) authority.   
As the Regional Director found, Renzell regularly de-
velops concepts and writes scripts after meeting with cus-

tomers; ﬁbooks the equipmentﬂ for the commercial or 
marketing tape, and during the actual filming, determines 
the composition and angle of shots, the cuts, when to use 
tape or graphics; and determines the substance of what is 
to be edited by the technicians.  All of these tasks relate to 

the artistic or creative effect
 Renzell seeks to achieve.  
There was no contention that roles of Moyer and/or 
Achen differ in their work as producers of special pro-
jects.   Although the producers exercise discretion or judgment 
in making these determinations and communicating nec-
essary directions to the various reporters, photographers, 
and technicians working with them, such discretion or 
judgment relates to their own responsibilities and is based 
on their experience and expertise.  Thus, their authority to 
give directions to the employees working with them is not 

supervisory authority.  Rather, such directions are inci-
dental to the producers™ ability to perform their own work 
as it is the producers who are responsible for organizing 
and coordinating the productions.  Moreover, the com-
munication of the decisions they make, and the coordina-
tion of the implementation of such decisions, do not entail 
 7 KGW-TV, supra; 
North Shore Weeklies, Inc
., 317 NLRB 1128 
(1995). Although, as the Regional Director found, Renzell can ﬁre-
questﬂ that an employee work overtime, the record does not support a 
finding that Renzell has the authority
 to ﬁrequireﬂ or ﬁauthorizeﬂ such 
overtime.  Thus, Renzell testified 
that she normally 
works with three 
specific individuals between the hours of 8:30 a.m. to 5 p.m. and 

checks with the scheduling board to s
ee if they are available when she 
needs them.  If the work is outside regular normal working hours, Ren-
zell stated that she will check with her supervisor ﬁto see if we can have 
personnel at that time,ﬂ and then ﬁwe will put them on the scheduling 
board for that time.ﬂ  Renzell further 
testified that she has been told that she ﬁcan ask the employee if he woul
d like to work overtime, and if he 
agrees, we do it.ﬂ   
 KGTV 457the exercise of supervisory authority, as they are either routine in nature or are motivated by the creative or artis-
tic effect the producers 
seek to achieve.  See 
KGW-TV, supra; 
Westinghouse Broadcasting Co. (WBZ-TV), 
supra at 125.   
Similarly, Moyer and Achen as well as Piper and Taix, 
when functioning as directors for regularly scheduled 
newscasts, exercise influence and discretion, as well as 
artistic judgment, in the coordination and creation of each 
newscast.  Thus, they collaborate on a regular, if not 
daily, basis with a variety of other employees (including 
skilled technicians, news specialists such as reporters, 
photographers, and on-air talent).  As in the case of the 
producers, any discretion or judgment the directors exer-
cise in making and communicating assignments or direc-
tions, relates to their own responsibilities and is based on 
their experience and expertise.
  Making such decisions is 
the essence of their jobs.  The communication of those 
decisions and coordination of their implementation with 
their coworkers is done as part of an integrated production 
team.  As in 
KGW-TV and the cases cited therein, the re-
cord shows that the instructions given to other employees 
are either almost r
outine in nature or are motivated by the 
creative or artistic effect th
e producers seek to achieve, 
and do not entail the exercise of supervisory judgment.
8 Further, while the Regional Director found that the 
producer/directors have the 
responsibility for the rundown 
for each broadcast and are not 
required to adhere rigidly to the format established by others, the daily newscasts, in 
fact, are presented in a form
atted structure.  Any devia-
tions made by the director calling the show deal with 
unexpected technical glitches, camera angles, or the 
opening or closing of a particular microphone. Thus, we 
conclude that the Regional Director also erred in finding 
that Piper and Taix are statutory supervisors.  See, e.g
., Mississippi Power & Light Co
., 328 NLRB 
No. 146 
(1
                                                          
999). 
As we stated today in 
KGW-TV, we recognize that it is 
often difficult to separate the exercise of judgment neces-
sary to the performance of an individual™s own job from 
the supervisory independent judgment of Section 2(11) of 
the Act, particularly where skilled employees are direct-
ing other skilled employees, or professional employees 
                                                           
8 KGW-TV
, supra; 
Westinghouse Broadcasting Co
., 215 NLRB at 
125. 
are directing nonprofessional employees.
9  However, the 
authority of an individual employee to direct another to 
perform discrete tasks stemming from the directing em-
ployee™s experience, skills, training, or position does not 
constitute supervisory authority.  In these circumstances, 
such directions simply are incidental to the employees™ 
ability to perform their own work.  As in 
KGW-TV, we 
find that the Employer™s producer/directorsŠwhether 
performing their responsibilities 
as ﬁproducersﬂ or as ﬁdi-rectorsﬂŠwork as part of an integrated production team, 
each member of which is independently capable of exe-
cuting his own assignment.  
Westinghouse Broadcasting 
Co. (WBZ-TV), supra.  Meredith Corp.,
 supra.  See also 
KGW-TV, supra, slip op. at 4; 
KDFW-TV, 790 F.2d at 
1278.  Thus, their relationship to the other employees 
necessary to the successful production of the newscasts or 
special projects is not supervisory, but rather one of co-
workers involved in separate but sequential functions in 
the development of a single product.  See generally, 
Post-Newsweek
 Stations
, supra at 523 (1973).  It is only where 
the facts of a particular case have shown that similar pro-
ducers or directors additionally
 played a role in, for ex-
ample, hiring or disciplining employees, have such pro-
ducers been found to be supervisors.
10 In conclusion, it is clear that although the pro-
ducer/directors exercise expert judgment in the execution 
of the creative and technical responsibilities of their jobs, 
it has not been established that they exercise supervisory 
judgment in assigning or directing other employees in the 
performance of their duties. Accordingly, we find that the 
Employer has not established that its producer/directors 
are statutory supervisors, and that the Regional Director 
erred in dismissing the instant petition.  
ORDER The Regional Director™s finding that the Employer™s 
producer/directors are statutory supervisors is reversed, 
and the petition is reinstated.  The case is remanded to the 
Regional Director for further appropriate action. 
 9 KGW-TV
, supra, slip op. at 6.  See also 
Providence Hospital
, 320 
NLRB at 730. 
10 See, e.g., Westinghouse Broadcasting Co.
, 195 NLRB 339 (1972); 
WDTN-TV
, supra.  Compare 
KDFW-TV
.  